Citation Nr: 1718512	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  13-16 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a cardiac disability, to include as secondary to herbicide exposure.

2. Entitlement to service connection for hypertension, to include as secondary to herbicide exposure.

3. Entitlement to service connection for a skin disability, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970. 

These matters come before the Board of Veterans' Appeals (Board) from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In March 2015, the Veteran was scheduled to testify via videoconference before a Veterans Law Judge.  However, in a March 2015 statement, the Veteran cancelled his Board hearing.  As such, the Veteran's request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.703 (2016).

The matters on appeal were remanded for further development by the Board in a September 2015 decision.  After further development, these matters are now ready for adjudication.  


FINDINGS OF FACT

1.  The Veteran's cardiac disability was not shown in service or for many years thereafter, and the evidence does not establish a relationship between his cardiac disability and active duty, or exposure to toxic herbicide exposure.

2.  The Veteran's hypertension was not shown in service or for many years thereafter, and the evidence does not establish a relationship between hypertension and active duty, or exposure to toxic herbicide exposure.  

3.  The Veteran does not have a current skin disability.





CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a cardiac disability, to include as related to toxic herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for hypertension, to include as related to toxic herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

3.  The criteria for entitlement to service connection for a skin disorder, to include as due to toxic herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In this case, given that cardiovascular disease and hypertension are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic diseases in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  Id.  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Moreover, even if a condition noted during service is not shown to be chronic, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).

Finally, VA regulations state that a veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, 2,4-Dichlorophenoxyacetic acid or 2,4,5-Trichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a)(6).  Notably, these were the key compounds found in the tactical herbicides used during that time, with "Agent Orange" being the most common.

Service connection is warranted for a veteran who has been exposed to toxic herbicide agents during active military service (subject to the requirements of 38 C.F.R. § 3.307 (a)) for diseases such as chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, multiple myeloma, respiratory cancers (cancer of the lungs, bronchus, larynx, or trachea), soft-tissue sarcomas, ischemic heart disease, Parkinson's disease, B-cell leukemias and prostate cancer.  Moreover, service connection is warranted even if these disorders were not shown during active duty.  38 C.F.R. § 3.309(e).

Service connection may only be granted for a current disability; and therefore, if a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Based on the evidence of record, the Board finds that service connection is not warranted for the Veteran's cardiac disability, hypertension, and skin disability.

As a preliminary matter, the evidence indicates that the Veteran served in Vietnam, and therefore he is presumed to have been exposed to herbicides for purposes of presumptive service connection under 38 C.F.R. § 3.309(e).  Nevertheless, the evidence does not indicate, and the Veteran does not assert, that he has a condition listed under 38 C.F.R. § 3.309(e), to include ischemic heart disease and chloracne.  As a result, presumptive service connection due to herbicide exposure is not for application.  

Next, the Veteran's service treatment records do not reflect complaints of, treatment for or diagnosis of a heart disability or hypertension during active service.  Moreover, the post-service evidence does not reflect symptoms of these disorders until many years after separation.  Specifically, the medical evidence reports that the Veteran was not clinically diagnosed with hypertension until 2005, and heart related symptoms until approximately 2011, respectively.  Therefore, presumptive service connection pursuant to 38 C.F.R. § 3.309(a) is not warranted because his hypertension and cardiac disability did not manifested to a degree of 10 percent or more within a year of separation from active service.  See 38 C.F.R. § 3.307(a).

With respect to the Veteran's skin disability, the service treatment records do not report a diagnosis or symptoms related to a skin disorder.  Moreover, while the post-service medical records report a past history of a skin disorder, there is no evidence that the Veteran has a current skin disorder at any time during the pendency of the appeal.  Specifically, the December 2015 examiner found that the Veteran does not have a current skin condition as there were no current manifestations of any skin disorder such as a rash, lesions, scarring, or disfigurement.  Similarly, the Veteran's private and VA treatment records failed to document any symptoms related to a current skin disorder.  Therefore, service connection for a skin disability is not for application because the evidence does not indicate that a current skin disability exists.  See 38 U.S.C.A. § 1110 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As part of this claim, the Board recognizes the statements made by the Veteran and his wife regarding his history of symptoms.  Specifically, that he had hypertension, cardiac symptoms, and a skin disorder since active duty service.  In this regard, while the Veteran and his wife are not competent to diagnose the aforementioned disorders, as they may not be diagnosed by their unique and readily identifiable features, and thus require a determination that is "medical in nature," they are nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Nevertheless, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  As an initial matter, the Board finds that such a large gap in treatment since separation from service weighs against the Veteran's claims.  Further, the record contains inconsistent statements from the Veteran as to the onset of his asserted disabilities.  Additionally, the Board notes that the Veteran submitted claims for other VA benefits prior to claiming the issues on appeal.  Thus, the Veteran was aware of the VA benefits system, and had the Veteran been experiencing these conditions since service, it is intuitive that he would have submitted claims for these disorders at that time.  Therefore, continuity is not established based on the evidence of record. 

Service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's asserted disabilities to active duty service.  

With respect to the Veteran's cardiac disability, VA examinations in May 2012 and December 2015 indicated that the Veteran's cardiac disability was not related to active service.  Specifically, after a detailed review of the medical evidence and a thorough examination of the Veteran, the May 2012 examiner determined that the Veteran's cardiac functioning was essentially normal with no objective evidence of a current heart disorder.  Similarly, the December 2015 examiner found that the Veteran recently underwent a cardiac stress test and echocardiogram which revealed that he has "no clinically significant cardiac disability."  Further, the examiner indicated that to the extent that the Veteran had previous heart symptoms such as palpitations, chest pain, and an arrhythmia, these symptoms appeared to only be intermittent and not related to active duty and/or toxic herbicide exposure.  

Turning to the Veteran's hypertension claim, the December 2015 VA examination report indicates that the Veteran only reported being diagnosed with hypertension within the past 15 years.  The VA examiner opined that it was less likely than not that the hypertension was caused by or related to active duty service.  In support, the examiner noted that the Veteran's service treatment records revealed normal blood pressures in service without any documentation of blackouts during service.  Moreover, the Veteran only started to receive treatment for his hypertension in 2000- which was approximately 30 years after he left military service. 
In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his cardiac disability and hypertension to his active service, including the fact that he had blackouts since service and has coronary artery disease.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding a diagnosis and/or etiology of his cardiac disability and hypertension.  See Jandreau, 492 F.3d at 1377, n.4.  Because a cardiac condition and hypertension are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed diagnosis and etiology of the Veteran's disabilities are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Finally, it is noted that this appeal was remanded by the Board in September 2015 to obtain a new VA examination and any relevant and outstanding VA and private treatment records.  Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA and private treatment records have been obtained.  Moreover, the Veteran was provided with a VA examination in December 2015.  The Board finds that the examination is adequate to adjudicate the claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that all necessary assistance has been provided to the Veteran and the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

Service connection for a cardiac disability, to include as due to toxic herbicide exposure, is denied.

Service connection for hypertension, to include as due to toxic herbicide exposure, is denied, is denied.

Service connection for a skin disorder, to include as due to toxic herbicide exposure, is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


